                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 TOMMY LEE BENNETT,                         §
                                            §
         Plaintiff,                         §
                                            §    Civil Action No. 3:19-CV-02638-X-BT
 v.                                         §
                                            §
 VETERANS AFFAIRS, et al,                   §
                                            §
         Defendants.                        §




                                       ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      In her complaint [Doc. No. 3] filed on November 5, 2019, the plaintiff Tommy

Lee Bennett alleges that defendant Veterans Affairs Administration violated the

First and Fourteenth Amendments of the United States Constitution by failing to

provide him full disability benefits owed to him due to his military service in Vietnam.

On November 5, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations [Doc. No. 6] that the Court should dismiss this case without

prejudice because Bennett has failed to pay the filing fee or file a motion to proceed

in forma pauperis.

      Having received the report of the United States Magistrate Judge, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct

and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.
Accordingly, the Court hereby DISMISSES this case WITHOUT PREJUDICE for

want of prosecution under Feder Rule of Civil Procedure 41(b).



      IT IS SO ORDERED this 18th day of February, 2020.




                                             _________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE
